Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18,19,20 contains the trademark/trade names, FORD and/or BMW.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade names are used to identify/describe automotive transmission and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,7-9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Suzuki (5259414).
Regarding claim 1, Suzuki, Fig. 1, discloses a pressure regulator valve for an automotive transmission (Para 7, line 35), said pressure regulator valve comprising separate first and second valve components 38,5, said first valve component 38 having a protuberance 93 defining a fulcrum (left end surface) extending from one end thereof in a direction towards an adjacent end of said second valve component 5, said first and second valve components being arranged such that the fulcrum of said first valve component directly contacts the adjacent end of said second valve component as said first and second valve components reciprocally move in a valve bore.
As to claim 2, second valve component 5 defines a vent opening 36.
As to claim 3, vent opening 36 is defined in a land 31 of said at least one valve component 5.
As to claim 7, Suzuki, Fig. 1, discloses a hydraulic circuit for an automotive transmission (Para 7, line 35), said hydraulic circuit having a pressure regulator valve 1, said pressure regulator valve comprising separate first and second valve components 
As to claim 8, second valve component 5 defines a vent opening 36.
As to claim 9, vent opening 36 is defined in a land 31 of said at least one valve component 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5, 6, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (5259414).
Suzuki discloses the first valve component 38, extending from electromagnetic portion 3 into governing portion 2 such that its size depends upon length of electromagnetic portion.  Suzuki fails to disclose the length of first component equal to or greater than second portion. Thus as the general conditions of the claim are disclosed it is not considered inventive to disclose optimum or workable ranges of the length of electromagnetic portion (and therefore the first valve portion). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the claimed length range first valve portion, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 23.  Applicants' written description fails to allege that the improvements would have been unexpected. Furthermore, there is nothing in the record before us to indicate that the selection of such dimensions would have been beyond the technical grasp of a person of ordinary skill in the art. The courts have held that where the only difference between the prior art and the claims was the recitation of relative dimensions of the claimed device, the device having the claimed relative dimensions would not perform differently than the prior art device and is therefore not patentably distinct (See MPEP § 2144.04).  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon In re Woodruff, 919 f2d 1575, 1 578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Ordinarily, a mere difference in dimensions of an otherwise old device does not present an unobvious distinction over the prior art. To render the old device patentable, the change in dimensions must result in a device which performs or operates differently than the prior art. Gardner v. TEC Sys., Inc., 725 F.2d 1338, 1349 (Fed. Cir. 1984). See also The Great Atlantic and Pacific Tea Company v. Supermarket Equipment Corp., 340 US 147, 150 (1950) Criticality of a range is generally established by showing that the results achieved are unexpected relative to the prior art results. In re Geisler, 116 F.3d 1465, 1469-70 (Fed. Cir. 1997). To the extent that improved properties were achieved, "[m]ere improvement in properties does not always suffice to show unexpected results." In re Soni, 54 F.3d 746, 751. 
Claim(s) 13, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted prior art (Fig 1a, 4a, 6a, hereinafter AAPA) in view of Uemura (20070145315).
As to claim 13, AAPA, (Fig 1a, 4a, 6a,) discloses an automotive transmissions having pressure regulator valves each formed from a single valve component 1,7,13. 
AAPA fails to disclose replacing the single spool with two components. Uemura, Fig 1,2, teaches providing a valve spool as separate first and second valve components 2A,2D, said first valve component having a protuberance 2E defining a fulcrum 2E2 extending from one end thereof in a direction towards an adjacent end of said second valve component 2D, and arranging said first and second valve components such that 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by AAPA with valve spool formed as separate first and second valve components, first valve component having a protuberance defining a fulcrum and arranging said the valve components such that the fulcrum is directly in-between as taught by Uemura in order to account for any misalignment in the valve bore.
As to claims 16,17, AAPA as modified fails to disclose length of first component equal to or greater than second portion. Thus as the general conditions of the claim are disclosed it is not considered inventive to disclose optimum or workable ranges of the length of electromagnetic portion (and therefore the first valve portion). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the claimed length range first valve portion, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 23.  Applicants' written description fails to allege that the improvements would have been unexpected. Furthermore, there is nothing in the record before us to indicate that the selection of such dimensions would have been beyond the technical grasp of a person of ordinary skill in the art. The courts have held that where the only difference between the prior art and the claims was the recitation of relative dimensions of the claimed device, the device having the claimed relative dimensions would not perform differently than the prior art device and is therefore not patentably distinct (See MPEP § 2144.04).  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 f2d 1575, 1 578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Ordinarily, a mere difference in dimensions of an otherwise old device does not present an unobvious distinction over the prior art. To render the old device patentable, the change in dimensions must result in a device which performs or operates differently than the prior art. Gardner v. TEC Sys., Inc., 725 F.2d 1338, 1349 (Fed. Cir. 1984). See also The Great Atlantic and Pacific Tea Company v. Supermarket Equipment Corp., 340 US 147, 150 (1950) Criticality of a range is generally established by showing that the results achieved are unexpected relative to the prior art results. In re Geisler, 116 F.3d 1465, 1469-70 (Fed. Cir. 1997). To the extent that improved properties were achieved, "[m]ere improvement in properties does not always suffice to show unexpected results." In re Soni, 54 F.3d 746, 751. 
As to claims 18-20, AAPA discloses the transmission as FORD 5R110W (Fig 1a), FORD 6F35 (Fig 4a),  or FORD 6R60-6R80 (Fig 6a), 
Allowable Subject Matter
Claims 4, 10, 14,15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. In case you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (toll-free) 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753